Order of business
The final version of the draft agenda for this session, as drawn up by the Conference of Presidents at its meeting of Thursday 5 July 2007 pursuant to Rules 130 and 131 of the Rules of Procedure, has been distributed. The following amendments have been proposed:
Monday and Tuesday:
No amendments
Wednesday:
The Socialist Group, the Liberal Group and the Group of the European United Left propose that Mr Markov's report on road infrastructure safety management be referred back to the committee responsible in accordance with Rule 168.
Mr President, I would like to speak in favour of referring this report back to the committee. There was a lot of concern in committee when the vote was taken to reject this proposal and no doubt the groups involved had reasons for doing that, but one of the consequences was that many road safety issues were then rejected also. Rather than go through the whole procedure in this plenary, my group and I feel that it would be far better if we refer the whole Markov report back to committee as of today, take it off the agenda and basically start again with our discussions between all the groups in the hope that we can come to a proper solution.
(Parliament adopted the motion)
Thursday:
No amendments
(The order of business was adopted)
(DE) Mr President, I crave your forbearance because I do not know which Rule of the Rules of Procedure I am speaking under. But I am sure that in your infinite wisdom you will find the right one.
We have a number of debates in this House about Parliament's calendar of meetings. There is a very great need for coordination between the political groups. The deadline for the tabling of amendments is 10 a.m. tomorrow. On behalf of our group, but also with the agreement of other group chairmen and colleagues, I propose that the deadline be extended to 6 p.m. tomorrow. That might give us time to resolve one or two serious problems, including organisational ones.
Thank you. A large number of group chairmen and representatives are nodding their heads in agreement with this proposal. I can therefore assume that there are no objections and the deadline will be set at 6 p.m. tomorrow.